DETAILED ACTION


Response to Amendment
Applicant’s amendments filed on November 16, 2022 have been entered. Claims 1, 5, 10 and 15 have been amended. Claims 1-15 are still pending in this application, with claims 1 and 15 being independent.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENKO et al. (US 20160371884 A1) in view of Sugiura (US 10194144 B2).
Regarding Claim 1, BENKO teaches a content generation method for generating image content to be projected at a projection position in a real space by a projector (BENKO Abst: a system including a projector that can project a base image from an ancillary viewpoint into an environment. The system also includes a camera that can provide spatial mapping data for the environment and a display device that can display a complementary three-dimensional (3D) image to a user in the environment), the content generation method comprising:
a first acquisition process that acquires space information regarding a BENKO [0037] complementary augmented reality system 1000 can collect data about an environment, such as real world scene 102 introduced relative to FIG. 1. Data about the environment can be collected by sensors 103);
a second acquisition process that acquires display position information regarding a display position corresponding to the projection position in the BENKO [0012] Cat image 400 can be considered an updated cat image since the “cat” is shown at a different location in the room; [0036] In some implementations, projector 1004 can project an image into an environment. For example, the projector can project a base image into the environment. For instance, referring to FIG. 6, the projector can be similar to projectors 504(1) and/or 504(2), which can project 3D table image 200 into real world scene 102; The projector can be positioned at a variety of different locations in an environment and/or with respect to a user);
a third acquisition process that acquires reference position information regarding a reference position in the BENKO [0019] In FIG. 9, user 500 has moved to a different position relative to FIG. 7. Also, cat image 400 has replaced cat image 300, similar to FIG. 4. Because the user has moved to a different position, the user has a different (e.g., changed, updated) perspective, which is generally indicated by dashed lines 900; [0087] At block 1406, the method can detect a change in an individual perspective); 
an arrangement process that arranges an object at the display position in the virtual space (BENKO [0010] FIG. 3 shows addition of a cat image 300 to scenario 100. The cat image can be computer-generated content as opposed to a real world element. In this example scenario, the cat image is a 3D visualization of computer-generated content); and
a generation process that generates, as the image content, an image captured from the reference position so as to include the object to be arranged at the display position in the BENKO [0006] multiple forms of complementary computer-generated content can be layered onto a real world scene. For example, the complementary content can include three-dimensional (3D) images (e.g., visualizations, projections). In another example, the complementary content can be spatially registered in the real world scene. Furthermore, in some implementations, the complementary content can be rendered from different perspectives; [0026] In some implementations, the example complementary augmented reality scenario 100 can be rendered in real-time. For example, the complementary content can be generated in anticipation of and/or in response to actions of user 500; [0040] device 1002 can display an image to a user wearing device 1002. For example, device 1002 can use information about the environment to generate complementary augmented reality images and display the images to the user; [0082] FIG. 13 illustrates a second flowchart of an example method 1300 for complementary augmented reality. At block 1302, the method can obtain image data of an environment from an ancillary viewpoint, the image data comprising a base 3D image that is spatially registered in the environment. In some cases, the method can project the base 3D image in the environment such that the base 3D image represents a field of view that is greater than 100 degrees as seen from a user perspective of a user in the environment).
BENKO does not but Sugiura teaches a virtual space (Sugiura col4, ll17-27: layout design of the projector as an optimal form in a virtual space. Specifically, 3D modeling data on structure S on which image is to be projected in the real space is read into the application program. The 3D modeling data on structure S may be CAD data on structure S or may be data obtained by 3D measurement on site. Next, the models of projectors 101, 102 (hereinafter, referred to as a projector model as necessary) are placed in the virtual space, and the position of each projector model, installation angle, and a zoom ratio of a lens are adjusted so as to fit structure S entirely in the projection range).
Sugiura discloses a projection image adjusting system and a projection image adjusting method for projecting image on a 3D structure, which is analogous to the present patent application. 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified BENKO to incorporate the teachings of Sugiura, and apply the image projected in a virtual space, as taught by Sugiura into the projector for displaying a complementary augmented reality.
Doing so would allow the user to have an easy set-up with reference to the layout chart of the projection display apparatus on the event site in the content generation method and system.

Regarding Claim 7, BENKO in view of Sugiura teaches the content generation method according to claim 1, and further teaches wherein the image content is an image of the object excluding a background of the object in the virtual space (BENKO [0010] The cat image can be computer-generated content as opposed to a real world element. In this example scenario, the cat image is a 3D visualization of computer-generated content. The cat image can be an example of complementary content intended for the user, but not for other people that may be in the room).

Regarding Claim 8, BENKO in view of Sugiura teaches the content generation method according to claim 1, and further teaches further comprising a provision process that provides an input support tool that is for allowing a user to input the display position information in the second acquisition process, wherein the input support tool presents at least the display position in the virtual space (BENKO [0012] FIG. 4 shows a view of real world scene 102 from a different perspective. For discussion purposes, consider that the user has moved to a different position in the room and is viewing the room from the different perspective (described below relative to FIG. 9). Stated another way, in FIG. 4 the different perspective does not generally align with the x-axis of the x-y-z reference axes).

Regarding Claim 9, BENKO in view of Sugiura teaches the content generation method according to claim 8, and further teaches wherein the input support tool presents the display position by displaying an image of the virtual space including the object displayed at the display position (BENKO [0011] table image 200 can be considered a base image and cat image 300 can be considered a complementary image. The complementary image can overlap and augment the base image. In this example, the complementary image is a 3D image and the base image is also a 3D image. In some cases, the base and/or complimentary images can be two-dimensional (2D) image).

Regarding Claim 10, BENKO in view of Sugiura teaches the content generation method according to claim 8, and further teaches wherein the input support tool displays, as a reference screen, a rendered image of the object captured from the reference position when the object is displayed at the display position in the virtual space (BENKO [0043] The SRM can render computer-generated content for complementary augmented reality experiences, such as rendering complementary images. For example, the SRM can render the computer-generated content such that images complement (e.g., augment) other computer-generated content and/or real world elements. The SRM can also render the computer-generated content such that images are appropriately constructed for a viewpoint of a particular user (e.g., view-dependent)).

Regarding Claim 11, BENKO in view of Sugiura teaches the content generation method according to claim 1, and further teaches wherein in the virtual space, a guide range is defined, the guide range serving as a guide of a range where the object is able to be displayed (BENKO [0020] the projection area of the projectors, indicated by dashed lines 600, provides a larger overall FOV (e.g., >100 degrees, >120 degrees, >140 degrees, or >160 degrees) for the user than the view within the HMD device alone. For instance, part of table image 200 falls outside of dashed lines 900 (and angle 902), but within dashed lines 600).

Regarding Claim 12, BENKO in view of Sugiura teaches a content projection method comprising a projection process of projecting the image content generated by the content generation method 20according to claim 1, at the projection position in the real space by the projector (BENKO Abst: a system including a projector that can project a base image from an ancillary viewpoint into an environment. The system also includes a camera that can provide spatial mapping data for the environment and a display device that can display a complementary three-dimensional (3D) image to a user in the environment; [0034] One or more processors can be configured to coordinate with shared resources, such as memory, storage, etc., and/or one or more dedicated resources, such as hardware blocks configured to perform certain specific functionality).

Regarding Claim 13, BENKO in view of Sugiura teaches the content generation method according to claim 12, and further teaches further comprising a correction process of correcting at least one of an installation state of the projector or control information of the projector, in accordance with a parameter used in the generation process (BENKO [0042] processing can include performing spatial mapping, employing various image analysis techniques, calibrating elements of the complementary augmented reality system, and/or rendering computer-generated content (e.g., complementary images), among other types of processing).

Regarding Claim 14, BENKO in view of Sugiura teaches a non-transitory computer readable medium storing a program for causing one or more processors to execute the content generation method according to claim 1 (BENKO Abst: a system including a projector that can project a base image from an ancillary viewpoint into an environment. The system also includes a camera that can provide spatial mapping data for the environment and a display device that can display a complementary three-dimensional (3D) image to a user in the environment; [0035] The program code can be stored in one or more computer-readable memory devices, such as computer-readable storage media. The features and techniques of the component are platform-independent, meaning that they may be implemented on a variety of commercial computing platforms having a variety of processing configurations).

Regarding Claim 15, BENKO in view of Sugiura teaches a content generation system for generating image content to be projected at a projection position in a real space by a projector, the content generation system comprising (BENKO Abst: a system including a projector that can project a base image from an ancillary viewpoint into an environment. The system also includes a camera that can provide spatial mapping data for the environment and a display device that can display a complementary three-dimensional (3D) image to a user in the environment):
The metes and bounds of the rest of the limitations of the system claim substantially correspond to the method in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Claim(s) 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENKO et al. (US 20160371884 A1) in view of Sugiura (US 10194144 B2) further in view of MACIOCCI et al. (US 20120249741 A1). 
Regarding Claim 2, BENKO in view of Sugiura teaches the content generation method according to claim 1, but does not teach the claimed limitation therein. 
MACIOCCI discloses an immersive virtual or augmented reality experience for viewing data and enabling collaboration among multiple users, which is analogous to the present patent application. MACIOCCI teaches
wherein the projection position is movable in the real space (MACIOCCI [0069] A processor coupled to or within the head mounted device 10 may generate a virtual object 14 and calculate display-relevant parameters, including distance and orientation with respect to the head mounted or body mounted camera that correspond to a display location of the virtual object 14.; Recognizable gestures may be stored or organized in the form of a gesture dictionary accessible by head mounted devices. Such a gesture dictionary may store movement data or patterns for recognizing gestures that may include pokes, pats, taps, pushes, guiding, flicks, turning, rotating, grabbing and pulling, two hands with palms open for panning images, drawing (e.g., finger painting), forming shapes with fingers (e.g., an "OK" sign), and swipes, all of which may be accomplished on, in close proximity to, or addressing the direction of (in relation to the user) the apparent location of a virtual object in a generated display), and
the second acquisition process includes acquiring the display position information regarding the display position that moves in the virtual space in accordance with movement of the projection position (MACIOCCI [0069] When the user elects to display the virtual object 14 anchored to a designated anchor surface, the processor coupled to or within the head mounted device 10 may render the virtual object 14 on a display (or through a projector) so that the virtual object appears to be on the first anchor surface 16 when viewed through the display).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified BENKO to incorporate the teachings of MACIOCCI, and apply the movement of a virtual object from a first to a second anchor surface, as taught by MACIOCCI into the projector for displaying a complementary augmented reality.
Doing so would allow a single user or multiple users to collaborate to, view and interact with the virtual object on the physical surface in the content generation method and system.

Regarding Claim 4, BENKO in view of Sugiura further in view of MACIOCCI teaches the content generation method according to claim 2, and further teaches wherein the generation process includes changing an orientation of the object in the image content in accordance with the display position in the virtual space (BENKO [0051] the SRM can render computer-generated content for a precise viewpoint and orientation of device 1002, as well as a geometry of an environment of a user, so that the content appears correct for a perspective of the user).

Regarding Claim 5, BENKO in view of Sugiura further in view of MACIOCCI teaches the content generation method according to claim 2, and further teaches wherein the generation process includes generating, as a moving picture, the image that is captured from the reference position and includes the object displayed at the display position that moves in the virtual space (BENKO [0062] examples could include flying objects, objects moving in and out of a displayed view of device 1002, a light originating from a computer-generated image that flashes onto both real objects and computer-generated images in an augmented reality environment, etc.).

Regarding Claim 6, BENKO in view of Sugiura further in view of MACIOCCI teaches the content generation method according to claim 2, and further teaches further comprising a control information generation process of generating control information of the projector for movement of the projection position in the real space, in synchronization with movement of the display position (BENKO [0019] FIG. 9 can be considered an overhead view of, but otherwise analogous to, FIG. 4. In FIG. 9, user 500 has moved to a different position relative to FIG. 7. Also, cat image 400 has replaced cat image 300, similar to FIG. 4. Because the user has moved to a different position, the user has a different (e.g., changed, updated) perspective, which is generally indicated by dashed lines 90).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ENKO et al. (US 20160371884 A1) in view of Sugiura (US 10194144 B2), in view of MACIOCCI et al. (US 20120249741 A1) further in view of Kashitani et al. (US 6744565 B1).
Regarding Claim 3, BENKO in view of Sugiura further in view of MACIOCCI teaches the content generation method according to claim 2, and further teaches wherein the projector includes:
a projection unit configured to emit light for projection of a projection image by using the image content (MACIOCCI [0057] the SRM can render content for the projector that adds brightness to a scene, highlights a specific object, or acts as a dynamic light source to provide occlusion shadows for content displayed by device 1002; [0058] Conversely, SRM 1046 can render content for device 1002 as an assistive modality to projector 1004. For example, the SRM can render content for device 1002 such as stereo images of virtual objects);
a mirror unit configured to reflect the light emitted from the projection unit (MACIOCCI [0316] In the combiner optic 4035 the different light paths may be combined into one path demonstrating a number of colors. The mirrors 4040 reflect the image pixel-by-pixel and project the image); and
BENKO in view of Sugiura further in view of MACIOCCI does not but Kashitani teaches
a drive unit configured to move the projection position by driving the mirror unit to change an orientation of the mirror unit (Kashitani col4, ll22-26: a biaxial driving mechanism, an image inputting apparatus used this mechanism and a light projecting apparatus used this mechanism; col4, ll28-33: a biaxial driving mechanism of the present invention consists of a horizontal rotating mechanism for rotating a driven part around a rotating axis A and a vertical rotating mechanism for rotating said driven part around a rotating axis B being vertical for said rotating axis A).
Kashitani discloses a biaxial driving mechanism, which is analogous to the present patent application. It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified BENKO to incorporate the teachings of Kashitani, and apply the mirror rotating controlling mechanism, as taught by Kashitani into the projector for displaying a complementary augmented reality.
Doing so can biaxially rotate a mirror without an electric connection between the mirror and a driving part in the content generation method and system.


Response to Arguments
Applicant's arguments filed on November 16, 2022, with respect to the 103 rejection have been fully considered but they are not persuasive.
Examiner notes that independent claims 1 and 15 have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in above detail action.
However, on page 7, Applicant's Remarks, with respect to claims 1 and 15, the applicant argues “nowhere does Benko disclose or suggest capturing an image including the object being arranged in the display position in the virtual space.” Examiner respectfully disagrees with that argument. Paragraph [0036] of Benko disclosed “referring to FIG. 6, the projector can be similar to projectors 504(1) and/or 504(2), which can project 3D table image 200 into real world scene 102”. The position of the table image is exactly the display position of the projector 504. Therefore, the virtual cat 300 teaches/suggests the amended limitation of “the object being arranged in the display position in the virtual space”. Furthermore, paragraph [0015] of Benko disclosed “As shown in FIG. 7, the cat image 300 can be made visible to user 500. In this case, the cat image is displayed to the user in the HMD device 502.” The augmented reality with virtual cat image is an image that is virtually captured by HMD and viewable to the user. Also, it is impossible to capture a virtual space by a physical imaging device. The amended limitation of capturing an image is equivalent to the function of viewing an image by a virtual camera. Regarding these arguments, it is respectfully noted that, BENKO in view of Sugiura teaches the amended claim 1 and 15.
On page 8 of Applicant’s Remarks, the Applicant argues the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art. Examiner respectfully disagrees with these arguments, for the reasons discussed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
IWATA (US 20200368625 A1) SIMULATION SYSTEM, PROCESSING METHOD, AND INFORMATION STORAGE MEDIUM
Hiroi (US 20200042077 A1) INFORMATION PROCESSING APPARATUS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611